Citation Nr: 0725989	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-23 759	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for elevated 
cholesterol, to include as secondary to diabetes mellitus, 
type II.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
videoconference hearing was conducted by the undersigned 
Veterans Law Judge in March 2005.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).    

In September 2005, the Board remanded the veteran's appeal 
for additional evidentiary development.  Thereafter, in a 
decision issued on May 14, 2007, the Board denied the 
veteran's claims.  

In February 2007, the veteran submitted additional evidence 
to the RO that were not forwarded to the Board prior to the 
issuance of the May 2007 Board decision.  This evidence was 
therefore not considered by the Board.  Moreover, the 
evidence consists of VA medical records which were 
"constructively of record" at the time of the Board 
decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the Board finds that this submission warrants 
vacatur and additional appellate review.

Accordingly, the May 14, 2007, Board decision is vacated.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


